Citation Nr: 0211554	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected arthritis of both knees.  

(The issue of service connection for plantar warts of the 
right foot will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to May 
1998.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO 
that granted service connection for status post left anterior 
cruciate ligament reconstruction (rated at 10 percent) and 
status post ligament damage of the right knee (rated at a 
noncompensable level), effective on May 17, 1998.  

In a February 2000 rating decision, the RO granted service 
connection for arthritis of both knees and assigned a 10 
percent evaluation, effective on May 17, 1998.  

This case was before the Board in April 2001 when it was 
remanded for further development of the record.  

The Board is undertaking additional development on the issue 
of service connection for plantar warts of the right foot 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of it as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  

After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown to likely have arthritis of each 
knee that is productive of a functional limitation of a 
noncompensable degree due to pain.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for the service-connected arthritis of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

2.  The criteria for the assignment of an initial separate 
rating of 10 percent, but not higher, for the service-
connected arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the veteran underwent a VA examination.  The 
veteran had complaints of having left knee intermittent pain 
and swelling, primarily in bad weather and during periods of 
prolonged standing, eased by rest and Tylenol.  The veteran 
further stated that he had not experienced any problems with 
his right knee since injuring it in 1994.  

An examination of the knees revealed well-healed surgical 
incisions with no swelling, fluid, heat, erythema or 
crepitus.  The examiner noted mild tenderness on the left 
knee medially with no subluxation, contracture, laxity or 
instability.  The McMurray's sign, anterior drawer, and 
Lachman's test were negative, bilaterally.  

The veteran's range of motion was that of zero degrees 
bilaterally with flexion was to 135 degrees in the right knee 
and 130 degrees in the left knee.  The veteran exhibited a 
normal gait and was able to stand and rise, hop on either 
foot and squat normally.  X-ray studies revealed that the 
bone and joint structures of both knees appeared intact with 
no evidence of arthritic change, but showed evidence of prior 
surgical procedure.  

The VA examiner diagnosed the veteran as having status post 
left anterior cruciate ligament reconstruction and status 
post ligament damage of the right knee.  

In August 1999, the veteran underwent another VA examination.  
The veteran had complaints of having pain upon prolonged 
periods of walking and going down stairs and  stiffness, and 
that he had to give up sports.  Specifically, the veteran 
stated that his right knee did not hurt that much, only with 
prolonged activity.  The veteran also reported that he was 
given a knee brace, but did not wear it.  

The veteran's range of motion for both knees was that of 148 
degrees flexion and zero degrees extension with no laxity in 
the left knee.  The Lachman's sign was negative, and no 
tenderness was noted.  The examiner noted a slight patellar 
click in each knee on extension of the knee.  

In conclusion, the examiner reported that, despite surgery, 
the veteran had a normal bilateral knee examination.  X-ray 
studies revealed cruciate ligament repair on the left knee 
with mild degenerative findings relative to the veteran's 
age.  X-ray studies of the right knee also showed mild 
degenerative findings relative to his age with no fracture, 
dislocation, or other significant bone, joint or soft tissue 
abnormality noted.  

The VA examiner diagnosed the veteran as having status post 
anterior cruciate ligament repair on the left knee with 
normal function of both knees.  

A December 1999 VA treatment note shows the veteran had 
complaints of having right knee pain that was severe when 
going down stairs.  The veteran's knee exhibited no effusion, 
erythema, edema, ballottements or redness.  There was no 
joint line tenderness or laxity, and his range of motion was 
normal.  The examiner reported that there was a "vague 
crunch with extension" and that "Murphy's" was negative.  
The examiner diagnosed right knee pain and tendonitis, and a 
knee brace was prescribed.  

At the October 2001 VA examination, the veteran had 
complaints of having bilateral knee pain during prolonged 
periods of standing, walking or climbing stairs.  The veteran 
also stated that he gave up sports, running and jogging 
because of knee pain and that his knee had given out a couple 
of times since the 1996 surgery.  

Upon examination, the veteran was able to walk on his heels 
and toes and squat.  The range of motion of the right knee 
was that of zero degrees of extension and 135 degrees of 
flexion with no valgus, varus or lateral instability.  The 
anterior and posterior drawer signs, McMurray's sign, and 
Lachman's test were negative.  Crepitation of the right knee 
and pain were noted upon range of motion testing.  The 
examiner further noted that there was no swelling deformity, 
instability or laxity of the knee.  

An examination of the left knee revealed well-healed surgical 
scars.  The range of motion was that of zero degrees of 
extension and 135 degrees of flexion.  The veteran exhibited 
no anterior or posterior laxity, lateral instability or 
laxity, swelling, or deformity.  The veteran again had 
crepitation during range of motion testing for the left knee.  

X-ray studies of the left knee revealed the cruciate ligament 
repair with no evidence of fracture, dislocation or other 
significant bone, joint, or soft tissue abnormality.  X-ray 
studies of the right knee revealed no fracture, dislocation, 
or other significant bone, joint, or soft tissue abnormality.  

The examiner diagnosed the veteran as having status post 
reconstruction of the anterior cruciate ligament and 
meniscectomy of the left knee and bilateral degenerative 
arthritis.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1999 Statement of the 
Case and March 2002 Supplemental Statement of the Case, as 
well as the August 2001 letter, issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent several VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to a higher 
compensation for the service-connected arthritis of the 
knees.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran is currently rated at 10 percent disabling under 
Diagnostic Code 5010.  
Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

In this case, the veteran has been assigned a 10 percent 
evaluation for the service-connected arthritis based on 
noncompensable limitation of motion, but has been assigned a 
separate 10 percent rating for the left knee and 
noncompensable rating for the right knee, under Diagnostic 
Code 5257, for recurrent subluxation and lateral instability.  

Generally, where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a no percent 
rating under either of these codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

In a later opinion, the General Counsel noted that, even if 
the claimant technically had full range of motion but motion 
was inhibited by pain, a compensable rating for arthritis 
under DC 5003 and section 4.59 would be available. VAOPGCPREC 
9-98, August 14, 1998.  

After reviewing the evidence of record, the Board concludes 
that the current 10 percent rating adequately compensates the 
veteran for the service-connected disability manifested by 
arthritis of the right knee.  However, the Board finds that a 
separate 10 percent rating is for application for the 
service-connected arthritis of the left knee.  

In this regard, the veteran's range of motion was limited by 
5 degrees flexion in the right knee and 10 degrees flexion in 
the left knee, with bilateral normal extension during the 
July 1998 VA examination.  While the August 1999 VA examiner 
also stated that the veteran exhibited normal function in 
both knees, the October 2001 VA examiner reported that the 
veteran's bilateral range of motion was limited by 5 degrees 
flexion with normal extension.  

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected arthritis.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are reflective of a disability picture 
that supports the assignment of an initial 10 percent rating 
for the service-connected arthritis based on a noncompensable 
functional limitation for each knee.  

In conclusion, the preponderance of the evidence is for the 
claim to this extent; however, a rating in excess of 10 
percent is not warranted for the veteran's service-connected 
arthritis of either knee.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

A rating in excess of the initial 10 percent for the service-
connected arthritis of the right knee is denied.  

A separate 10 percent rating, but not higher, for the 
service-connected arthritis of the left knee is granted 
subject to the regulations controlling payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

